Case 3:21-mc-80007-SK Document 1-4 Filed 01/12/21 Page 1 of 7




          EXHIBIT 3
Case 2:20-cv-00240-JRG
        Case 3:21-mc-80007-SK
                        Document
                              Document
                                 53 Filed
                                        1-409/25/20
                                              Filed 01/12/21
                                                      Page 1 of
                                                              Page
                                                                6 PageID
                                                                    2 of 7 #: 3444




                        UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



                                                 §
 MAPLEBEAR INC. DBA INSTACART,                        Case Action No. 2:20-cv-240
                                                 §
                                                 §
                                Plaintiff,
                                                 §
        v.                                       §
                                                 §
 CORNERSHOP TECHNOLOGIES, INC.;                  §
 CORNERSHOP TECHNOLOGIES LLC;                    §
 DELIVERY TECHNOLOGIES US, INC.;                 §
 DOES 1-10,                                      §
                                                 §
                                Defendants.      §
                                                 §


       STIPULATED ORDER ON PLAINTIFF’S MOTION FOR PRELIMINARY
                             INJUNCTION



       On July 16, 2020, pursuant to Fed. R. Civ. P. 65, Plaintiff Maplebear Inc. dba Instacart

(“Instacart”) moved for a Preliminary Injunction on its claims against Defendants Cornershop

Technologies, Inc., Cornershop Technologies LLC, and Delivery Technologies US, Inc.

(together, “Cornershop”) for violations of the Computer Fraud and Abuse Act (“CFAA”), 18

U.S.C. § 1030, et seq., the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201,

et seq., copyright infringement, and related violations of Texas statutory and common law.

Instacart further moved for an Order of Impoundment as authorized by the DMCA, 17 U.S.C.

§ 1203(b)(2), and the Copyright Act, 17 U.S.C. § 503(a)-(b).

       The parties wish to resolve Instacart’s motion and therefore stipulate to and agree to

entry of the following Order.
Case 2:20-cv-00240-JRG
        Case 3:21-mc-80007-SK
                        Document
                              Document
                                 53 Filed
                                        1-409/25/20
                                              Filed 01/12/21
                                                      Page 2 of
                                                              Page
                                                                6 PageID
                                                                    3 of 7 #: 3445




                                           DEFINITIONS

        1.       For the purposes of this Order, the term “scraping” shall refer to any system,

method, process, or technique by which a computer, computer system, application programming

interface, computer program, application, or other logical operation extracts, copies, translates,

makes a derivative from, or otherwise records data from any third-party website or application.

        2.       For the purposes of this Order, “affiliate” shall refer to any person or entity

related to, associated with, contracted with, partnered with, in a joint venture with, owning,

owned by, operated by, under common control with, under the direction of, or with the ability to

direct or control Cornershop or any parent or subsidiary thereof, as well as any current and

former principal, officer, director, manager, general partner, employee, agent, servant, vendor,

parent company, or subsidiary of any such person or entity, including that person or entity’s

advisors, consultants, contractors, attorneys, accountants, predecessors, successors, assigns,

heirs, administrators, executors, supervisors, or representatives.

        3.       For the purposes of this Order, (a) “platform” shall refer to a party’s owned or

operated technology platform, whether accessed by a web-based browser or phone-based

application, that processes customer orders placed on virtual retailer storefronts, as well as the

application through which the independent service providers with whom a party contracts using

the platform receive those orders; and (b) “Instacart platform” shall mean any such platform that

is visibly identified as, disclosed to Cornershop, or otherwise known by Cornershop to be owned

or operated by Instacart or any entity that Instacart controls, is controlled by, or is under common

control with Instacart, directly or indirectly.

        4.       Use of the singular also includes the plural and vice-versa, even for the above

defined terms.



                                                  2
Case 2:20-cv-00240-JRG
        Case 3:21-mc-80007-SK
                        Document
                              Document
                                 53 Filed
                                        1-409/25/20
                                              Filed 01/12/21
                                                      Page 3 of
                                                              Page
                                                                6 PageID
                                                                    4 of 7 #: 3446




         5.    The words “or” and “and” shall be read in the conjunctive and in the disjunctive

wherever they appear, and neither of these words shall be interpreted to limit the scope of this

Order.

                        ORDER FOR PRELIMINARY INJUNCTION

         IT IS HEREBY ORDERED that Cornershop and its officers, agents, servants,

employees, and attorneys, and other persons who are in active concert or participation with any

of the foregoing, are hereby ENJOINED from:

         1.    Displaying, publishing, reproducing, or distributing any copies or derivatives of

(i) any of Instacart’s copyrighted images, including without limitation those images identified in

Exhibit S of the Romaniuk Declaration attached to Instacart’s Motion for Preliminary Injunction;

and (ii) any of Instacart’s package information, file names, metadata, product descriptions,

pricing information, catalog information, and data;

         2.    Scraping, or facilitating the scraping of, any Instacart platform, or otherwise

copying or facilitating the copying of portions of any Instacart platform, in excess of the license

granted by the Terms of Service posted thereon;

         3.    Otherwise accessing and using any Instacart platform in excess of the license

granted by the Terms of Service posted thereon;

         4.    Using or displaying any original or altered computer files, data, or other

information including but not limited to images, package information, file names, metadata, and

catalog information such as pricing, product information, and product availability, originating

from scraping, at any time, any Instacart platform, on any platform operated by Cornershop or its

affiliates.




                                              3
Case 2:20-cv-00240-JRG
        Case 3:21-mc-80007-SK
                        Document
                              Document
                                 53 Filed
                                        1-409/25/20
                                              Filed 01/12/21
                                                      Page 4 of
                                                              Page
                                                                6 PageID
                                                                    5 of 7 #: 3447




       5.      For avoidance of doubt, the foregoing paragraphs shall not prohibit, by a natural

person, the viewing, use of, or interaction with an Instacart platform through a browser or

Instacart-provided mobile application.

       6.      Nothing in this Stipulated Order shall prevent Cornershop, Instacart, or its

attorneys of record, expert witnesses, and others acting on behalf or for the benefit of Cornershop

or Instacart from copying, accessing, or using any Instacart platform or any information or

content therein solely for purposes of litigating this matter.

       7.      Cornershop hereby confirms, represents, and warrants that it has not provided,

transferred, transmitted, or otherwise given any of Instacart’s copyrighted images or images

scraped from Instacart’s platform, including without limitation those images identified in Exhibit

S of the Romaniuk Declaration attached to Instacart’s Motion for Preliminary Injunction, or any

of Instacart’s package information, file names, metadata, product descriptions, pricing

information, catalog information, and data to any affiliate (for the avoidance of doubt, other than

for purposes consistent with paragraph 6 above and other than through “posting” to the Internet

as alleged in Instacart’s complaint or as disclosed in Cornershop’s filings in this litigation).

       8.      Cornershop hereby confirms, represents, and warrants it has complied with the

foregoing and that it has changed its business procedures to ensure compliance with this Order.

       9.      Except insofar as necessary to enforce the terms of this Stipulated Order, nothing

in this Stipulated Order shall be deemed to be or used as an admission or waiver of any claim or

defense.

       IT IS FURTHER ORDERED that Cornershop will allow The Berkeley Research Group

(“BRG”), at Cornershop’s expense, to forensically image all Instacart computer files, data, and

information that Cornershop or any entity acting in active concert with Cornershop scraped or



                                               4
Case 2:20-cv-00240-JRG
        Case 3:21-mc-80007-SK
                        Document
                              Document
                                 53 Filed
                                        1-409/25/20
                                              Filed 01/12/21
                                                      Page 5 of
                                                              Page
                                                                6 PageID
                                                                    6 of 7 #: 3448




copied from an Instacart platform, that are in Cornershop’s possession, custody, or control.

Those Instacart files, data, and information include, but are not limited to, the images identified

in Exhibit S of the Romaniuk Declaration attached to Instacart’s Motion for Preliminary

Injunction as well as Instacart’s images, file names, package information, product descriptions,

pricing information, catalog information, and metadata. After these materials have been

forensically imaged and preserved, Cornershop will—under the supervision of BRG—remove

and delete all such originals, copies, or derivatives of Instacart’s files, data, and information from

all of the computers, systems, servers, and files of Cornershop. Upon written certification that it

has deleted such information, Cornershop shall make its computers, data, systems, servers, and

files available for inspection by BRG to the extent necessary to verify that it has complied with

this provision in this Order.

       IT IS FURTHER ORDERED that if Instacart has good cause to believe that Cornershop

is not in compliance with the terms of this Order, Instacart may request from Cornershop or

apply to the Court for, as set forth below, permission to have BRG conduct an audit of

Cornershop’s systems, servers, and data stores. Instacart shall use reasonable efforts to inform

Cornershop, in writing (via email or another method), of its intention to initiate an audit based on

Instacart’s good-faith belief that Cornershop has failed to comply with the terms of this Order.

This forensic audit will consist of a combination of an on-site and in person audit as well as a

remote audit. As part of the forensic audit, Cornershop will make available the necessary

personnel and will provide all necessary access to its data, systems, and servers to enable the

auditor to perform an audit. For example, and without limitation, the forensic audit may include

providing the auditor with credentials to access Cornershop’s AWS environment that is

understood to house the data and images that comprise product images, file names, and/or



                                               5
Case 2:20-cv-00240-JRG
        Case 3:21-mc-80007-SK
                        Document
                              Document
                                 53 Filed
                                        1-409/25/20
                                              Filed 01/12/21
                                                      Page 6 of
                                                              Page
                                                                6 PageID
                                                                    7 of 7 #: 3449




listings on its platform. In the event the auditor determines that Cornershop is not in compliance

with the terms of this Order, Cornershop shall bear all cost associated with the auditor; in the

event the auditor does not make that determination, Instacart shall bear such cost.

       IT IS FURTHER ORDERED that, should Instacart assert a request to initiate an audit

based on Instacart’s good-faith belief that Cornershop has failed to comply with this Order,

Cornershop shall have five (5) calendar days to serve a written response informing Instacart it

does not consent to the audit. Should Cornershop fail to serve the written response within that

time, Cornershop must submit to the audit provided for by this Order. If Cornershop timely

serves a written response and does not consent to the audit, the parties will thereafter meet and

confer. In the event that they are unable to resolve the dispute, Instacart shall have fourteen (14)

calendar days thereafter, in the absence of an extension agreed upon by the parties or entered by

the Court, to file a motion to conduct an audit pursuant to this Order.

       Any inspection by BRG pursuant to this Order shall be conducted pursuant to appropriate

confidentiality restrictions to protect Cornershop’s proprietary information.

       The Court retains jurisdiction to enforce, modify, extend, or terminate this Order as the

equities may require upon a proper showing. This provision is without prejudice to any

challenge to venue or jurisdiction.

       IT IS SO ORDERED.



       So Ordered this
       Sep 24, 2020




                                              6
